  Case 18-00838         Doc 74     Filed 11/02/18 Entered 11/02/18 13:24:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00838
         RONNIE D MCKENZIE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00838        Doc 74        Filed 11/02/18 Entered 11/02/18 13:24:21                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $3,434.56
       Less amount refunded to debtor                             $214.66

NET RECEIPTS:                                                                                       $3,219.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,074.84
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $145.06
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,219.90

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                    Secured        8,500.00     13,650.00        13,650.00            0.00       0.00
ALLY FINANCIAL                    Unsecured      9,457.00            NA               NA            0.00       0.00
ALLY FINANCIAL                    Unsecured         350.00    11,163.02        15,963.02            0.00       0.00
ALLY FINANCIAL                    Secured        8,875.00     17,997.78        17,997.78            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      1,489.00       1,472.56         1,472.56           0.00       0.00
CAPITAL ONE BANK USA              Unsecured      1,133.00            NA               NA            0.00       0.00
CAPITAL ONE NA                    Unsecured         668.00        668.95           668.95           0.00       0.00
CARRINGTON MORGAGE SERV           Secured              NA    209,820.55              0.00           0.00       0.00
CARRINGTON MORGAGE SERV           Secured      149,298.00    262,808.71              0.00           0.00       0.00
CITIBANK SD NA                    Unsecured      1,553.00            NA               NA            0.00       0.00
CITIBANK SD NA                    Unsecured      1,499.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         112.24           112.24           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,500.00       2,090.10         2,090.10           0.00       0.00
DISCOVER BANK                     Unsecured         876.00        860.17           860.17           0.00       0.00
HEIGHTS AUTO WORKERS CU           Unsecured      4,159.00       4,065.83         4,065.83           0.00       0.00
ILLIANA FINANCIAL CREDIT UNION    Unsecured      8,848.00       9,353.98         9,353.98           0.00       0.00
ILLIANA FINANCIAL CREDIT UNION    Unsecured         460.00        480.55           480.55           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       4,254.37         4,254.37           0.00       0.00
INTERNAL REVENUE SERVICE          Priority          581.40        618.62           618.62           0.00       0.00
LVNV FUNDING                      Unsecured         828.00        865.48           865.48           0.00       0.00
MIDLAND FUNDING                   Unsecured      1,650.00       1,742.14         1,742.14           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         570.00        619.52           619.52           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      3,012.00       3,012.98         3,012.98           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         608.00        659.59           659.59           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,054.00       1,054.67         1,054.67           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         152.00           NA               NA            0.00       0.00
VILLAGE OF SKOKIE                 Unsecured         200.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00838         Doc 74      Filed 11/02/18 Entered 11/02/18 13:24:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $31,647.78                $0.00            $0.00
       All Other Secured                                    $112.24                $0.00            $0.00
 TOTAL SECURED:                                          $31,760.02                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $618.62                $0.00            $0.00
 TOTAL PRIORITY:                                            $618.62                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,163.91                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,219.90
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,219.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
